Citation Nr: 1131084	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-00 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable evaluation for status post (SP) left knee surgery with posttraumatic arthritis.  

2.  Entitlement to service connection for a bilateral foot condition.

3.  Entitlement to service connection for a right shoulder disorder, claimed as right shoulder arthritis.

4.  Entitlement to service connection for a left shoulder disorder, claimed as left shoulder arthritis.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a January 2008 Appeal to the Board, the Veteran indicated that he would be satisfied if his service connected restless leg syndrome was increased to 20 percent disabling.  Subsequently by rating action in September 2008, the restless leg syndrome was increased from 0 to 30 percent disabling.  This was the maximum rating allowed under the code.  As the rating assigned was also greater than the rating requested by the Veteran, the RO considered this to be a full grant of the benefit appealed.  The Veteran has not since asserted that there is any basis for an extra-schedular evaluation; moreover, no further action has been taken on this issue, and the service representative has not listed this issue on his appeal to the Board.  Therefore, it is the preliminary determination of the Board that this issue is not presently on appeal and will not be further addressed in this decision.

In a June 2008 rating decision, the RO in part, denied entitlement to service connection for sleep apnea.  The Veteran has submitted a timely Notice of Disagreement (NOD) in June 2008, but the record does not contain a statement of the case (SOC) regarding this issue.  Therefore, the issue is addressed in the REMAND portion of the decision below.  It is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire claims period, the Veteran's SP left knee surgery with posttraumatic arthritis manifested full range of motion of the left knee with painful motion, crepitus, and x-ray evidence consistent with degenerative arthritis.
2.   The objective evidence of record, on balance, fails to demonstrate a bilateral foot disorder.  

3.   The objective evidence of record, on balance, fails to demonstrate a left shoulder disorder.  

4.   The objective evidence of record, on balance, fails to demonstrate a right shoulder disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating for SP left knee surgery with posttraumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).

2.  A bilateral foot disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

3.  A right shoulder disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

4.  A left shoulder disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letter sent to the Veteran in February 2007.  The letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was afforded the opportunity to provide testimony before a Decision Review Officer (DRO) at the RO. The Veteran subsequently requested a conference at the RO in lieu of the DRO hearing.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the February 2007 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.

The Veteran's SP left knee surgery claim arises from his disagreement with the initial evaluation following the grant of service connection.  VCAA notice regarding the service connection claim was furnished to the Veteran in February 2007.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  At any rate, the Board notes that the Veteran was furnished additional VCAA notice in July and September 2008.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA examination reports are in the file.  Private medical records were not identified by the Veteran.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded VA examinations in February 2007 and February 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the claims file was reviewed by the examiners, and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient.  Thus, the Board finds that a further examination is not necessary.

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

II.  Initial compensable evaluation, SP left knee surgery

The present appeal arises from the Veteran's disagreement with the initial rating assigned for his service-connected SP left knee surgery with posttraumatic arthritis.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and separate ratings should be assigned if the disability changes over time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Service treatment records reveal the Veteran underwent left knee lateral meniscus repair surgery in January 2006.   A May 2006 service treatment record (STR) noted that he was progressing with physical therapy as expected and should be able to return to full duties without limitations.  A January 2007 STR noted the Veteran was retiring that week.  He reported the left knee felt better overall.  He could go up and down stairs and squat low with less pain.  He noted, "it's weird, I am feeling better."  He reported that the severity of his pain was 0/10 on a scale of 10.

The Veteran was afforded two VA examinations that addressed his left knee disorder.  At a February 2007 fee based VA examination prior to his service retirement, the Veteran reported having continued weakness, stiffness and giving way of the left knee.  He reported daily aching and sharp pain.  He rated it as 7/10 in severity.  It increased with physical activity and was relieved with rest.  Functionally he was limited in his ability to participate in physical activities.  He could not run, walk, or stand for long periods of time.  

Upon physical examination of the left knee, the examiner found no heat, redness, swelling, effusion, or drainage.  There was some crepitus throughout the range of motion (ROM).  There was no locking pain.  ROM was normal with no limitation of ROM by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted no additional limitations in ROM caused by flare-ups.  Medial and lateral collateral ligaments were stable without varus and valgus stress.  Drawer and McMurray tests were normal.  X-rays revealed narrowing of the joint space significantly in the medial compartment consistent with degenerative arthritis.  

At the February 2008 VA examination, the claims file was reviewed.  The Veteran reported the onset of his left knee problem in 2006.  He reported daily pain and flare-ups a couple of times a week lasting a few hours. He rated the pain as 6/10 in severity.   He does not have pain with walking and had good walking and standing capacity with minimum limitations.  He could walk 60 minutes on a treadmill at 2.8 miles per hour.

Upon physical examination of the left knee, ROM was flexion to 140 degrees, and extension to 0 degrees.  There was no pain with motion and no change with repetitive motion.  Strength, sensation, varus valgus, anterior drawer, posterior drawer, and McMurray tests were all normal.  The knee joint was stable with no effusion, tenderness, crepitus, or deformity.  The diagnosis was left knee arthritis.

For disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability.  The facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (38 C.F.R. § 4.59 is not limited to disabilities involving arthritis).

The Veteran's knee is currently rated as noncompensably disabling by the RO under the provisions of Diagnostic Code 5010 for arthritis due to trauma, which is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  The Board finds that a compensable evaluation is warranted for this disability throughout the claims period based on painful noncompensable limitation of motion under Diagnostic Code 5003.    Under this Code degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.  Limitation of motion for the knee in this case may be rated under Diagnostic Codes 5260-5261. See 38 C.F.R. § 4.71a (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg warrants a 30 percent evaluation where flexion is limited to 15 percent; a 20 percent evaluation where flexion is limited to 30 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; and a 0 percent evaluation where flexion is limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of the leg warrants a 50 percent rating where extension is limited to 45 degrees; a 40 percent rating where extension is limited to 30 degrees; a 30 percent rating where extension is limited to 20 degrees; a 20 percent rating where extension is limited to 15 degrees; a 10 percent rating where extension is limited to 10 degrees; and a 0 percent rating where extension is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semi lunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

The Veteran's left knee has manifested by complaints of sharp aching pain, stiffness, weakness.  There has been no evidence of significant limitation of motion, ankylosis (Diagnostic Code 5256), instability (Diagnostic Code 5257), or cartilage-related disability (Diagnostic Codes 5258 and 5259).  That notwithstanding, upon VA examination in February 2007 and February 2008, the Veteran complained of daily pain in his left knee, and while the examiners characterized the motion of the left knee as full, physical examination showed evidence of crepitus, and degenerative arthritis.  Despite the findings of full motion during the February 2007 and 2008 VA examinations, the Board notes that the Veteran has consistently complained of daily left knee pain and limitations in his activities in statements to VA clinicians and examiners, and the Board finds that his reports are credible.  

For this reason, despite the absence of any other schedular basis for an initial compensable evaluation or separate evaluations, the Board finds that the combination of arthritis, complaints of pain, and crepitus warrant the minimum compensable evaluation of 10 percent - but not more - under 38 C.F.R. § 4.59 for the entire pendency of this appeal.  

In this case, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also does not find evidence to suggest that the left knee disorder, in and of itself, precludes the Veteran from securing or following a substantially gainful occupation, and he has made no allegation to that effect.  Therefore, this claim does not raise a request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

III.  Service connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A § 1110, 1131; 38 C.F.R. § 3.303.  

In addition, service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Such evidence must be medical unless it relates to a condition as to which, under the Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Furthermore, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service.  38 C.F.R. § 3.307, 3.309 (2010).

To establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427 (2006).

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The Veteran has asserted that he developed a bilateral foot disorder; and a left and right shoulder disorder while in service.  

The Board has carefully reviewed and considered all the competent medical evidence of record in the appellant's claims file, which includes his extensive service treatment records.  These are silent for any injuries or diagnosis of chronic disorders of the feet or of the right or left shoulders during service.  The Board acknowledges the Veteran's almost 24 years of service, including his combat service, the Board finds that he did experience foot and shoulder pain in service.

The Veteran underwent a VA fee based examination in February 2007 prior to his retirement from service.  He reported a 10 year history of intermittent pain, stiffness, and fatigability in his shoulders, and as often as daily lasting up to 4 hours.  It was an aching and sharp pain rated as 5/10 in severity.  It was present when he woke up and improved with medication and movement.  

Examination of the shoulders revealed no heat, redness, swelling, effusion, or drainage.  ROM of the right and left shoulders were normal.  ROM was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or coordination.  The examiner noted that he could not determine any additional limitation in ROM caused by flare-ups.  Motor and sensory testing was normal. There were positive impingement signs of both right and left shoulders.  X-rays of the right and left shoulders were both normal with no evidence of arthritic changes, fractures, or lesions.  

Examination of the feet revealed no painful motion, edema, disturbed circulation, weakness, atrophy, or tenderness to palpation.  There were no flatfeet, clawfoot, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  The Veteran had no limited function on standing or walking.  He did not wear corrective shoes.  X-rays of both feet were normal with no evidence of arthritic changes, fractures, or lesions.  

The Veteran underwent a VA examination in February 2008.  The examiner reviewed the claims file.  The Veteran reported no specific shoulder injury in service.  He reported that he had been deployed to the desert about 8 times.  The last deployment was in 2006.  Any time that he was deployed to the desert he would have trouble with his shoulders.  He would have bilateral shoulder pain and stiffness especially in the mornings.  He slept on very small beds and sometimes slept with his arms over his head.  Whenever he was back in the states and sleeping in his normal bed he would not have any problems.  He has reported no pains since 2006, and has had no flare-ups, symptoms, or treatment.  Bilateral x-rays taken in the past year had been normal.  The Veteran had no weakness, numbness, or shooting pains down his arms.  He was able to do housework and yard work.  He had no occupational impact.
  
Examination of the shoulders revealed bilateral flexion and abduction to 180 degrees; and external and internal rotation to 90 degrees.  There was no pain with motion.  ROM was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or coordination.  There was no deformity, swelling, tenderness, or erythema.  Strength, sensory, and reflexes were normal in the upper extremities.  The examiner noted that it appeared the Veteran would have muscle soreness of the bilateral shoulders from sleeping in small cots in the desert; but he never had trouble once he got back home.  He had no symptoms in two years and had normal x-rays.  Therefore, no chronic shoulder disorders were diagnosed.

Examination of the bilateral feet revealed dorsiflexion to 10 degrees; plantar flexion to 55 degrees neither motion caused pain.  ROM was not limited by repetitive use. Strength and sensory testing were normal.  There was no tenderness, edema, skin change, or toe abnormality.  Arches were maintained with and without weightbearing as were the Achilles tendon angles.  There was no sign of abnormal weight bearing, deformity, swelling, or erythema.  The examiner noted that it appeared the Veteran had, "some sort of cramping symptom occurring on both feet.  However the examination was normal with normal x-rays. The examiner opined that the Veteran's complaints may have something to do with his service connected restless leg syndrome.  As no chronic pathology of the feet was found, no diagnosis was made.

Upon consideration of the evidence, the Board finds that the preponderance of the evidence is against service connection for the claimed right and left shoulder and bilateral foot disorders.   The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As noted above, the Veteran in the February 2007 VA retirement examination reported aching and sharp intermittent pain, stiffness, and fatigability in his shoulders when he woke up which improved with medication and movement.  Examination revealed normal ROM of the shoulders.  Likewise, examination of the feet revealed no painful motion, flatfeet, clawfoot, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  X-rays of both the shoulders and feet were normal.  

At the February 2008 VA examination, the Veteran reported that when deployed to the desert he slept on very small beds and had bilateral shoulder pain and stiffness especially in the mornings.  However when he returned home and slept in his own bed he had no problems.  He has had no pain, flare-ups, symptoms, or treatment since 2006.  Examination and x-rays of the shoulders were normal.  Likewise examination of the feet revealed no chronic pathology and no diagnosis was made.  The examiner did opine that the foot complaints may have something to do with his restless leg syndrome.  

The Board points out that evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  See 38 C.F.R. § 4.14.  In this regard, the Board notes that the February 2008 VA examiner associated some of the Veteran's foot complaints with the service- connected restless leg syndrome disability.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, where, as here, the competent and probative evidence establishes that the Veteran does not have separate and distinct disabilities characterized by right and left shoulder and bilateral foot disorders, service connection is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   In this case, the claims for service connection for right and left shoulder and bilateral foot disorders must be denied because the first essential criterion for a grant of service connection-evidence of the claimed disabilities-have not been met.

In addition to the medical evidence, the Board has considered the statements of the Veteran and his representative, on his behalf.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Moreover, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Regarding the right and left shoulder complaints, the Board is not questioning the existence of bilateral shoulder symptoms or the etiology of those symptoms; what is in question is whether the Veteran has current and chronic disabilities.  Likewise, regarding the bilateral foot complaints, the Board also is not questioning the existence of bilateral foot symptoms or the etiology of those symptoms; what is in question is whether the Veteran has a current and chronic disability separate and distinct from the service- connected restless foot syndrome.  See 38 C.F.R. § 4.14. This is a matter that is not capable of lay substantiation but instead requires the type of medical training, credentials, and/or expertise that the Veteran and his representative have not been shown to possess.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

While the Board acknowledges the Veteran's right and left shoulder pains, and his bilateral foot pain and does not question the credibility of his contentions, he simply is not competent to assert that he has current and chronic disabilities, other than his service-connected restless foot syndrome.  Moreover, although the Veteran complains of bilateral foot as well as shoulder pain, pain alone, without a diagnosed or identifiable underlying malady or condition (other than that already service connected) does not constitute a disability for which service connection can be granted.  Sanchez-Benitez, supra.  Accordingly, the lay evidence of record has no probative value.

Under these circumstances, the Board finds that the claims for service connection for right and left shoulder and bilateral foot disorders must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine; however, as the preponderance of the competent, probative evidence is against the claims, that doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

SP left knee surgery with posttraumatic arthritis warrants an initial 10 percent rating, and to this extent, the claim is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for a bilateral foot disorder is denied. 

Entitlement to service connection for a right shoulder disorder, claimed as right shoulder arthritis, is denied.

Entitlement to service connection for a left shoulder disorder, claimed as left shoulder arthritis, is denied.


REMAND

In the June 2008 rating decision, the RO in part, denied entitlement to service connection for sleep apnea.  The Veteran has submitted a timely Notice of Disagreement (NOD) on this issue but the record does not contain a statement of the case (SOC) regarding this issue.  Remand is required so that an SOC can be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board does note that the June 2008 NOD contains a hand-written notation of "granted 8/5/10" in this margin, but this grant is not documented in the claims file.  

Accordingly, this case is REMANDED for the following actions:

Unless the claim has already been granted, as suggested but not confirmed in the claims file, the RO should furnish the Veteran and his accredited representative an SOC that readjudicates the claim of entitlement to service connection for sleep apnea and if the claim remains denied, should advise him of the Reasons and Bases for denying his claim.  The Veteran should be afforded the opportunity to respond to the SOC and advised of the requirements necessary to perfect his appeal if the benefit remains denied.

The Veteran and his representative have the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 

Department of Veterans Affairs


